Exhibit 12 SWIFT ENERGY COMPANY RATIO OF EARNINGS TO FIXED CHARGES (in thousands) 2003 2004 2005 2006 2007 GROSS G&A 23,426 29,972 42,142 62,876 73,453 NET G&A 11,552 14,357 18,866 27,634 34,182 INTEREST EXPENSE, NET 27,269 27,643 24,873 23,582 28,082 RENTAL & LEASE EXPENSE 1,940 2,101 2,529 2,567 2,952 INCOME FROM CONTINUING OPERATIONS, BEFORE INCOME TAXES AND CHANGE IN ACCOUNTING PRINCIPLE 37,688 86,083 156,129 248,308 244,556 CAPITALIZED INTEREST 6,836 6,490 7,199 9,211 9,545 CALCULATED DATA EXPENSED OR NON-CAPITAL G&A (%) 49.31 % 47.90 % 44.77 % 43.95 % 46.54 % NON-CAPITAL RENT EXPENSE 957 1,006 1,132 1,128 1,374 1/3 NON-CAPITAL RENT EXPENSE 319 335 377 376 458 FIXED CHARGES 34,424 34,468 32,449 33,169 38,085 EARNINGS 65,276 114,061 181,379 272,266 273,096 RATIO OF EARNINGS TO FIXED CHARGES 1.90 3.31 5.59 8.21 7.17
